Exhibit 10.22

FIRST AMENDMENT AND ASSUMPTION AGREEMENT

This FIRST AMENDMENT AND ASSUMPTION AGREEMENT, dated as of December 29, 2006
(this “Agreement”), is among REDDY ICE HOLDINGS, INC., a Delaware corporation
(“Parent”), REDDY ICE GROUP, INC., a Delaware corporation (the “Existing
Borrower”), REDDY ICE CORPORATION, a Nevada corporation (the “New Borrower”),
the Lenders (such capitalized term and other capitalized terms used in this
preamble and the recitals below to have the meanings set forth in, or are
defined by reference in, Article I below) party hereto and CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent.

W I T N E S S E T H:

WHEREAS, (a) the Existing Borrower, the Lenders, the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents and the Lead Arrangers, are party
to the Amended and Restated Credit Agreement, dated as of August 9, 2005 (as
amended, supplemented, amended and restated or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”, and as amended by this Agreement
and as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), (b) the Existing
Borrower has entered into the Borrower Pledge and Security Agreement, dated as
of August 15, 2003 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Borrower Pledge and Security
Agreement”), in favor of the Administrative Agent, (c) Parent has entered into
the Amended and Restated Parent Guaranty and Pledge Agreement, dated as of
August 12, 2005 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Parent Guaranty and Pledge
Agreement”, and as amended by this Agreement and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Parent Guaranty and Pledge Agreement”), in favor of the
Administrative Agent and (d) the New Borrower and the other Subsidiaries of the
Existing Borrower have entered into the Subsidiary Pledge and Security
Agreement, dated as of August 15, 2003 (as amended, supplemented, amended and
restated or otherwise modified prior to the date hereof, the “Existing
Subsidiary Pledge and Security Agreement”), in favor of the Administrative
Agent;

WHEREAS, (a) pursuant to (i) the Agreement and Plan of Merger, dated as of
December 29, 2006 (the “IP Merger Agreement”), between the New Borrower and
Reddy Ice IP, Inc., a Nevada corporation (“Reddy Ice IP”), (ii) the Agreement
and Plan of Merger, dated as of December 29, 2006 (the “Southern Merger
Agreement”), between the New Borrower and Southern Bottled Water Company, Inc.,
a Nevada corporation, (“Southern”), and (iii) the Agreement and Plan of Merger,
dated as of December 29, 2006 (the “Cassco Merger Agreement”, together with the
IP Merger Agreement and the Southern Merger Agreement, collectively, the
“Subsidiary Merger Agreement”) between the New Borrower and Cassco Ice & Cold
Storage, Inc., a Virginia corporation (“Cassco”, together with Reddy Ice IP and
Southern, the “Target Subsidiaries”), the Target Subsidiaries will be merged
with and into the New Borrower, with the New Borrower as the surviving
corporation (the “Subsidiary Merger”) and (b) pursuant to the Agreement and Plan
of Merger, dated as of December 29, 2006 (the “Borrower Merger Agreement” and,
together with the Subsidiary Merger Agreement, the “Merger Agreements”), among
the Existing Borrower and the New Borrower, the Existing Borrower will be merged
with and into the New Borrower, with the New Borrower as the


--------------------------------------------------------------------------------


surviving corporation (the “Borrower Merger”, and collectively with the
Subsidiary Merger, the “Restructuring”);

WHEREAS, in consideration for the Restructuring and in order to induce the
Lenders to agree to the amendments set forth herein, the New Borrower will
assume the obligations of the Existing Borrower under the Existing Credit
Agreement and the other Existing Loan Documents to which the Existing Borrower
is a party;

WHEREAS, the New Borrower has requested that the Lenders amend certain
provisions of the Existing Credit Agreement and the other Existing Loan
Documents; and the Lenders party hereto are willing to amend the Existing Credit
Agreement and the Existing Loan Documents as set forth below on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION  1.1.  Certain Definitions.  The following terms when used in this
Agreement shall have the following meanings (such meanings to be equally
applicable to the singular and plural form thereof):

“Agreement” is defined in the preamble.

“Amendment Effective Date” is defined in Section 4.1.

“Assumption” is defined in the clause (c) of Article II.

“Borrower Merger” is defined in the second recital.

“Borrower Merger Agreement” is defined in the second recital.

“Cassco” is defined in the second recital.

“Cassco Merger Agreement” is defined in the second recital.

“Credit Agreement” is defined in the first recital.

“Existing Borrower” is defined in the preamble.

“Existing Borrower Pledge and Security Agreement” is defined in the first
recital.

“Existing Credit Agreement” is defined in the first recital.

“Existing Parent Guaranty and Pledge Agreement” is defined in the first recital.

“Existing Subsidiary Pledge and Security Agreement” is defined in the first
recital.

2


--------------------------------------------------------------------------------


“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement.

“IP Merger Agreement” is defined in the second recital.

“Loan Documents” means the Existing Loan Documents as amended by this Agreement.

“Merger Agreements” is defined in the second recital.

“New Borrower” is defined in the preamble.

“Parent” is defined in the preamble.

“Parent Guaranty and Pledge Agreement” is defined in the first recital.

“Reddy Ice IP” is defined in the second recital.

“Restructuring” is defined in the second recital.

“Southern” is defined in the second recital.

“Southern Merger Agreement” is defined in the second recital.

“Subsidiary Merger” is defined in the second recital.

“Subsidiary Merger Agreement” is defined in the second recital.

“Target Subsidiaries” is defined in the second recital.

SECTION  1.2.  Other Definitions.  Terms for which meanings are provided in the
Existing Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Agreement with such meanings.

ARTICLE II

ASSUMPTION

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the New Borrower hereby

(a)  assumes (pursuant to this Agreement) and agrees to be bound by, perform,
observe and hereby confirms each and every covenant, agreement, term, condition,
obligation, appointment, duty and liability of the Existing Borrower under and
with respect to the Existing Credit Agreement and each other Existing Loan
Document;

(b)  accepts and assumes all liabilities of the Existing Borrower related to any
representation or warranty made by, and all rights and powers of, the Existing
Borrower under or in connection with, the Existing Credit Agreement and each
other Existing Loan Document; and

3


--------------------------------------------------------------------------------


(c)  confirms and acknowledges that, upon the effectiveness hereof, it will be
the “Borrower” referred to in the Credit Agreement, each other Loan Document and
each other document and agreement entered into in connection therewith that was
executed and delivered by the Existing Borrower, and hereby agrees to perform
and observe all the covenants, agreements, terms, conditions, obligations,
appointments, duties and liabilities of the “Borrower” under the Credit
Agreement, each other Loan Document and each other document and agreement
entered into in connection therewith that was executed and delivered by the
Existing Borrower (the assumptions, acceptances, acknowledgements, agreements,
confirmations and other actions of the New Borrower set forth in clauses (a)
through (c) above are herein referred to as the “Assumption”).

ARTICLE III

AMENDMENT

Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Loan Documents referred to below are hereby
amended in accordance with this Article III.

SECTION  3.1.  Amendments to Existing Loan Documents (Generally).  The term
“Borrower” referred to in the Existing Credit Agreement, each other Existing
Loan Document and each other document and agreement entered into in connection
therewith that was executed and delivered by the Existing Borrower shall
hereinafter refer to the New Borrower, other than (a) any representation,
warranty, condition or other provision of any kind to the extent relating to a
date prior to the Amendment Effective Date or (b) if the context otherwise
requires.

SECTION  3.2.  Amendments to Existing Credit Agreement.

SECTION  3.2.1.  Section 1.1 of the Existing Credit Agreement is hereby amended
by inserting the following definitions in appropriate alphabetical order
therein:

“First Amendment and Assumption Agreement” means the First Amendment and
Assumption Agreement, dated as of January 1, 2007, among Parent, Reddy Ice
Group, Reddy Ice Corporation and the Administrative Agent.

“First Amendment Effective Date” means the “Amendment Effective Date” as defined
in the First Amendment and Assumption Agreement.

“Reddy Ice Corporation” means Reddy Ice Corporation, a Nevada corporation.

“Reddy Ice Group” means Reddy Ice Group, Inc., a Delaware corporation.

“Restructuring” means “Restructuring” as defined in the First Amendment and
Assumption Agreement.

4


--------------------------------------------------------------------------------


SECTION  3.2.2.  Section 1.1 of the Existing Credit Agreement is hereby amended
by amending and restating the definition of “Borrower Pledge and Security
Agreement” in its entirety to read as follows:

“Borrower Pledge and Security Agreement” means the Amended and Restated Borrower
Pledge and Security Agreement, executed and delivered by an Authorized Officer
of the Borrower on the First Amendment Effective Date ((x) amending and
restating in its entirety the Subsidiary Pledge and Security Agreement, dated as
of August 15, 2003, among the grantors party thereto and the Administrative
Agent, as amended, supplemented, amended and restated or as otherwise modified
prior to the date hereof, and (y) consolidating and combining the Borrower
Pledge and Security Agreement, dated as of August 15, 2003, between Reddy Ice
Group and the Administrative Agent, as amended, supplemented, amended and
restated or otherwise modified prior to the date hereof), together with any
supplemental Foreign Pledge Agreements delivered pursuant to the terms of this
Agreement, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.

SECTION  3.2.3.  The definition of “Change of Control” set forth in Section 1.1
of the Existing Credit Agreement is hereby amended by inserting the following
parenthetical at the end of clause (b) thereof:

(it being understood that the Restructuring shall not constitute a Change of
Control)

SECTION  3.2.4.  Section 1.1 of the Existing Credit Agreement is hereby amended
by amending and restating the definition of “Subsidiary Guaranty” in its
entirety to read as follows:

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by an
Authorized Officer of each U.S. Subsidiary pursuant to the terms of this
Agreement, substantially in the form of Exhibit G hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time.

SECTION  3.2.5.  Section 1.1 of the Existing Credit Agreement is hereby amended
by amending and restating the definition of “Subsidiary Pledge and Security
Agreement” in its entirety to read as follows:

“Subsidiary Pledge and Security Agreement” means the Subsidiary Pledge and
Security Agreement executed and delivered by Authorized Officers of the Borrower
and each of its Subsidiaries pursuant to the terms of this Agreement,
substantially in the form of Exhibit I hereto, together with any supplemental
Foreign Pledge Agreements delivered pursuant to the terms of this Agreement, in
each case as amended,

5


--------------------------------------------------------------------------------


supplemented, amended and restated or otherwise modified from time to time.

SECTION  3.2.6.  Section 5.2.1 of the Existing Credit Agreement is hereby
amended by inserting the following parenthetical immediately at the end of
clause (a) thereof:

(no representation or warranty shall be deemed not true or not correct by virtue
of factual changes resulting from or arising in connection with the
Restructuring or the other transactions contemplated by the First Amendment and
Assumption Agreement)

SECTION  3.2.7.  Section 7.1.8 of the Existing Credit Agreement is hereby
amended by deleting the second sentence thereof and replacing it with the
following sentence:

The Borrower will cause any subsequently acquired or organized U.S. Subsidiary
to execute a Subsidiary Guaranty (or supplement thereto) and a Subsidiary Pledge
and Security Agreement (or supplement thereto) and each other applicable Loan
Document pursuant to which such U.S. Subsidiary grants to the Administrative
Agent in favor of the Secured Parties a security interest in, or Mortgage on,
substantially all of its owned assets.

SECTION  3.2.8.  Section 7.2.9 of the Existing Credit Agreement is hereby
amended by deleting the word “and” at the end of clause (a) thereof, replacing
the “.” at the end of clause (b) thereof with “; and” and inserting the
following clause (c) immediately following clause (b) thereof:

(c)  Reddy Ice Group may merge with and into Reddy Ice Corporation in connection
with the Restructuring, with Reddy Ice Corporation surviving.

SECTION  3.2.9.  Schedule I to the Existing Credit Agreement is hereby amended
to the extent necessary to reflect such factual changes as may result from each
of the Existing Borrower and each Target Subsidiary merging with and into the
New Borrower, with the New Borrower surviving, and any reference to the Existing
Borrower or a Target Subsidiary in Schedule I to the Credit Agreement shall
refer to the New Borrower (unless the context otherwise requires).

SECTION  3.2.10.  Exhibit G to the Credit Agreement is hereby amended and
restated in its entirety to read as set forth in Annex I hereto.

SECTION  3.2.11.  Exhibit I to the Credit Agreement is hereby amended and
restated in its entirety to read as set forth in Annex II hereto.

SECTION  3.3.  Amendment to Existing Subsidiary Pledge and Security Agreement. 
The Existing Subsidiary Pledge and Security Agreement and the Existing Borrower
Pledge and Security Agreement are hereby amended and restated in their entirety
and consolidated and combined to read as a single document as set forth in Annex
III hereto.

6


--------------------------------------------------------------------------------


SECTION  3.4.  Amendment to Existing Parent Guaranty and Pledge Agreement. 
Schedule I to the Existing Parent Guaranty and Pledge Agreement is hereby
amended and restated in its entirety to read as set forth in Annex IV hereto.

SECTION  3.5.  Modifications to Existing Subsidiary Guaranty.  The obligations
under the Existing Subsidiary Guaranty are hereby subsumed by, made part of and
continued under the Credit Agreement as hereby amended; provided that Articles
III, IV and V of the Existing Subsidiary Guaranty are hereby terminated.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION  4.1.  Amendment Effective Date.  This Agreement (and the amendments and
modifications contained herein) shall become effective on the date (the
“Amendment Effective Date”) when all of the conditions set forth in this Section
4.1 have been satisfied.

SECTION  4.1.1.  Execution of Counterparts.  The Administrative Agent shall have
received counterparts of this Agreement, duly executed and delivered on behalf
of Parent, the Existing Borrower, the New Borrower, the Administrative Agent and
the Required Lenders.

SECTION  4.1.2.  Resolutions, etc.  The Administrative Agent shall have received
from the New Borrower and Parent, as applicable, (a) a copy of a good standing
certificate, dated a date reasonably close to the Amendment Effective Date, for
each such Person and (b) a certificate, dated the Amendment Effective Date and
with counterparts for each Lender, duly executed and delivered by such Person’s
Secretary or Assistant Secretary, in form and substance satisfactory to the
Administrative Agent.

SECTION  4.1.3.  Delivery of Notes.  The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the New
Borrower, but only to the extent that each such Lender (x) provides such request
at least 3 Business Days prior to the Amendment Effective Date and (y) delivers
to the New Borrower prior to the Amendment Effective Date any Notes issued to it
by the Existing Borrower.

SECTION  4.1.4.  New Borrower Pledge and Security Agreement.  The Administrative
Agent shall have received executed counterparts of the Borrower Pledge and
Security Agreement (formerly the Existing Subsidiary Pledge and Security
Agreement, as amended by this Agreement and as set forth in Annex III), duly
executed and delivered by an Authorized Officer of the New Borrower.

SECTION  4.1.5.  Borrower Certificated Security.  The Administrative Agent shall
have received original certificates issued to Parent evidencing all of the
issued and outstanding Capital Stock of the New Borrower, together with an
undated stock power duly executed in blank, but only following receipt by the
New Borrower of the original certificated securities issued by the Existing
Borrower to Parent and each Target Subsidiary to the Existing Borrower, in each
case held by the Administrative Agent.

7


--------------------------------------------------------------------------------


SECTION  4.1.6.  Opinion of Counsel.  The Administrative Agent shall have
received an opinion, dated the Amendment Effective Date and addressed to the
Administrative Agent and all Lenders, from Cahill Gordon & Reindel LLP, special
counsel to the Obligors, in form and substance reasonably satisfactory to the
Lead Arrangers.

SECTION  4.1.7.  Restructuring.  The Administrative Agent shall have received
evidence satisfactory to it that the Restructuring has been, or
contemporaneously with the Amendment Effective Date will be, consummated in
accordance with the terms of all applicable laws and in accordance with each of
the Merger Agreements.  The Administrative Agent shall have received copies of
the Merger Agreements (as well as all other closing documentation executed or
delivered in connection therewith) executed and delivered by the parties
thereto, each of which shall be in full force and effect.

ARTICLE V

AFFIRMATION AND CONSENT

By its signature below, Parent hereby (a) acknowledges, confirms, consents and
agrees to the Restructuring, the amendments and assumptions contained herein
(including, without limitation, the Assumption) and the Credit Agreement and
other Loan Documents to which it is party and (b) reaffirms, as of the Amendment
Effective Date, (i) the covenants and agreements made by Parent in each Loan
Document to which it is a party, (ii) its guarantee of payment of the
Obligations pursuant to the Parent Guaranty and Pledge Agreement, and (iii) its
pledges and other grants of Liens in respect of the Obligations pursuant to the
Existing Parent Guaranty and Pledge Agreement and any other Loan Document to
which it is a party, in each case, as such covenants, agreements and other
provisions may be modified by this Agreement.

ARTICLE VI

MISCELLANEOUS

SECTION  6.1.  Cross-References.  References in this Agreement to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Agreement.

SECTION  6.2.  Loan Document Pursuant to Credit Agreement.  This Agreement is a
Loan Document executed pursuant to the Existing Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement.

SECTION  6.3.  Representations and Warranties.  In order to induce the Lenders
to execute and deliver this Agreement, the New Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, on the Amendment Effective
Date, after giving effect to this Agreement and the amendments and Assumptions,
that the representations and warranties set forth in Article VI of the Credit
Agreement and in each other Loan Document, in each case, are true and correct in
all material respects (unless stated to relate solely to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date) (it

8


--------------------------------------------------------------------------------


being understood that no representation or warranty shall be deemed not true or
correct by virtue of factual changes resulting from or arising in connection
with the Restructuring or any other transactions contemplated by this
Agreement), and no Default has occurred and is continuing.

SECTION  6.4.  Full Force and Effect; Limited Amendment; No Novation.  Except as
expressly amended or otherwise modified hereby, all of the representations,
warranties, terms, covenants, conditions and other provisions of the Existing
Credit Agreement and the Existing Loan Documents shall remain unchanged and
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms.  The amendments and other modifications set forth
herein shall be limited as provided for herein to the provisions expressly
amended or modified herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Existing
Credit Agreement or any other Existing Loan Document or of any transaction or
further or future action on the part of any Obligor which would require the
consent of the Lenders under the Existing Credit Agreement or any of the other
Existing Loan Documents.  The rights and obligations of the parties to the
Existing Loan Documents with respect to the period prior to the Amendment
Effective Date shall not be affected by such amendment and restatement.  It is
expressly understood and agreed by the parties hereto that the agreements,
assumptions, obligations and transactions contemplated in this Agreement and the
Loan Documents are in no way intended to constitute a novation of the
obligations (including, without limitation, the Obligations) and liabilities
existing under the Existing Credit Agreement or Existing Loan Documents or
evidence payment of all or any of such obligations and liabilities.

SECTION  6.5.  Liens Unimpaired.  After giving effect to this Agreement and any
necessary amendments to certain of the Mortgages, neither the modification of
the Existing Loan Documents effected pursuant to this Agreement nor the
execution, delivery, performance or effectiveness of this Agreement will impair
the validity, effectiveness or priority of the Liens granted pursuant to any
Existing Loan Document or Loan Document, and such Liens will continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred other than to the extent such Liens purport to
be over assets, properties or equity interest of a Person no longer existing as
a result of the Restructuring.

SECTION  6.6.  IP Covenant.  Within 60 Business Days of the Amendment Effective
Date (which date may be extended in the sole discretion of the Administrative
Agent) the New Borrower will execute and deliver to the Administrative Agent (as
applicable) a Patent Security Agreement, Trademark Security Agreement and/or
Copyright Security Agreement, as the case may be, in all Intellectual Property
(as defined in the Borrower Pledge and Security Agreement) obtained from the
Existing Borrower and the Target Subsidiaries in connection with the
Restructuring or otherwise unless the New Borrower shall determine in good faith
(with the consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed) that any such Intellectual Property is of
negligible economic value to the New Borrower.

SECTION  6.7.  Real Property Covenant.  Within 15 Business Days after the
Amendment Effective Date (which date may be extended in the sole discretion of
the Administrative Agent), the New Borrower will take all action reasonably
requested by the Administrative Agent to

9


--------------------------------------------------------------------------------


maintain the first priority Lien of the Administrative Agent on all real
property of the New Borrower (after giving effect to the Restructuring).

SECTION  6.8.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that the New Borrower may not assign or transfer its rights or
obligations hereunder without the consent of all Lenders.

SECTION  6.9.  Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.

SECTION  6.10.  Governing Law.  THIS AGREEMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

REDDY ICE GROUP, INC.

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Title: Chief Financial and Accounting Officer

 

 

 

 

 

 

 

 

 

 

REDDY ICE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Title: Chief Financial and Accounting Officer

 

 

 

 

 

 

 

 

 

 

REDDY ICE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven J. Janusek

 

 

Title: Chief Financial and Accounting Officer

 

 

 

 

11


--------------------------------------------------------------------------------


 

CREDIT SUISSE, Cayman Islands Branch,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Thomas R. Cantello

 

 

Name: Thomas R. Cantello

 

 

Title:    Vice President

 

 

 

 

 

 

 

By:

/s/ Rianka Mohan

 

 

Name:  Rianka Mohan

 

 

Title:    Associate

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, Cayman Islands Branch,

 

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas R. Cantello

 

 

Name: Thomas R. Cantello

 

 

Title:    Vice President

 

 

 

 

 

 

 

By:

/s/ Rianka Mohan

 

 

Name: Rianka Mohan

 

 

Title:   Associate

 

12


--------------------------------------------------------------------------------


 

CIBC INC.

 

 

 

 

 

 

 

By:

/s/ E. Lindsay Gordon

 

 

Name: E. Lindsay Gordon

 

 

Title:   Authorized Signatory CIBC Inc.

 

13


--------------------------------------------------------------------------------


 

BEAR STEARNS CORPORATE LENDING INC.

 

 

 

 

 

 

 

By:

/s/ Richard Bram Smith

 

 

Name: Richard Bram Smith

 

 

Title:   Vice President

 

14


--------------------------------------------------------------------------------


 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

 

Name: Ritam Bhalla

 

 

Title:   Authorized Signatory

 

15


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Jennifer L. Norris

 

 

Name: Jennifer Norris

 

 

Title: Senior Vice President

 

16


--------------------------------------------------------------------------------


 

JP MORGAN CHASE BANK N.A.

 

 

 

 

 

 

 

By:

/s/ Martha Pruitt Mathews

 

 

Name: Martha Pruitt Mathews

 

 

Title: Senior Vice President

 

 

17


--------------------------------------------------------------------------------